PER CURIAM:
*127Claimants brought this action to recover damages which occurred when claimant Linda Riggan was operating a 1993 Chevrolet Van owned by claimant Robert L. Samms. Claimant Riggan asserts wage loss and gymnastic fees, and claimant Samms asserts a loss of $17.97 for a damaged antenna and van payments.
The evidence adduced at the hearing of this claim established that claimant Riggan had her three children as passengers in the van on the evening of February 13, 1994. It was approximately 8:15 p.m., and it was dark and cold. She was operating her van at 30 to 35 miles per hour in a southerly direction on Goff Mountain Road. The van went into a large hole in the road and then slid on ice, crossing the roadway and striking a right-of-way fence. Goff Mountain Road is a two-lane road which is fairly straight at the scene of claimant’s accident. Claimant did not see the hole which was across her lane of travel and was estimated to be twelve to eighteen inches in depth. Claimant Riggan and two of her children received physical injuries; however, the medical expenses and the damages to the van were covered by insurance. Claimant lost $55.00 in wages and expended $75.00 for a ride to work as she had no other transportation while the van was being repaired. She also alleges that her daughter was unable to attend gymnastics classes due to physical injuries an claimant incurred $80.00 for fees for the classes. Claimant Robert L. Samms incurred the expense of $17.97 for a cellular telephone antenna, which was damaged in the accident. He also claimed the payments made for the van while it was being repaired.
Respondent contends that it did not have notice of this hole on Goff Mountain Road. Joseph Weekley, a foreman for respondent testified that he drove into the hole himself, but he was unable to see it. He was traveling on Goff Mountain Road during daylight hours on the day after claimant Riggan’s accident. He stated that he had not been notified that there was a hazard on this road prior to claimant’s accident. The hole was repaired with approximately six tons of blacktop. He was of the opinion that surface water alongside of the road had probably gotten into the hole and traffic tracked the water on the surface of the road, creating the icy condition which claimant Riggan encountered on the night of her accident.
The Court, having reviewed all of the evidence in this claim, has determined that respondent had constructive notice of this very large hole on Goff Mountain Road. Respondent asserted that this is a priority road, and, as such, respondent should have been aware of the dangerous condition, and at least taken the precaution of placing a warning sign for traveling public.
The only damages that the Court considers as being compensable are claimant Riggan’s lost wages of $55.00, and her costs for a ride to work of $75.00, for a total of $130.00. Claimant Robert L. Samms had a loss of $17.97 for the telephone antenna.
Accordingly, the Court makes awards to claimants in the amounts as stated herein below.
Award to Linda Riggan of $130.00.
*128Award to Robert L. Samms of $17.97.